Case 1:16-cv-00451-LEK-RLP Document 230 Filed 12/19/18 Page 1 of 1               PageID #:
                                   5097
                                     MINUTES



 CASE NUMBER:            CIVIL NO. 16-00451LEK-RLP
 CASE NAME:              Andrew Grant, et al. Vs. Marriott Ownership Resorts Inc., et
                         al.
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


      JUDGE:       Leslie E. Kobayashi          REPORTER:

      DATE:        12/19/2018                   TIME:


COURT ACTION: EO: The Clerk’s Office thru the Jury Clerk is authorized to provide
Lunch for Judge Leslie E. Kobayashi’s Civil Jury Panel while they deliberate, until their
deliberation is complete.

Submitted by: Warren N. Nakamura, Courtroom Manager
